Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered July 21,1988, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial (Lakritz, J.), of that branch of the defendant’s omnibus motion which was for a Dunaway/Mapp hearing.
Ordered that the judgment is affirmed.
The Supreme Court properly denied the defendant’s request for a Dunaway/Mapp hearing, foreclosing the defendant from litigating the question of probable cause for his arrest, which took place more than 10 years earlier. The defendant was originally tried and convicted of the instant offense in May 1978. He appealed from that judgment of conviction, and in January 1981, this court held the appeal in abeyance and ordered the reopening of the 1978 pretrial Huntley hearing (People v Murray, 79 AD2d 993). Although Dunaway v New York (442 US 200) had not been decided when the defendant made his original pretrial suppression motion in 1977, that case, having been decided by the United States Supreme Court in 1979, had been in existence for two years when the defendant was litigating related questions at the reopened hearing ordered by this court, which was held on December 7, 1981. The defendant’s May 1978 judgment of conviction was ultimately reversed by this court (People v Murray, 130 AD2d 773), and a new trial was ordered. The defendant’s failure to press the Dunaway issue at the reopened Huntley hearing was fatal to his attempt to raise it in his August 1987 postappeal suppression motion made in connection with his new trial (see generally, People ex rel. Rodriguez v Hoke, 166 AD2d 767). Mangano, P. J., Thompson, Sullivan and Rosenblatt, JJ., concur.